UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
TESSA KNOX, et al.,

                                                                   ORDER
                          Plaintiffs,                              17 Civ. 772 (GWG)

        -v.-                                                                 ·-· . . ,- . . . . ···-·-···-·--·--·--·-··7
                                                                             1,, ....... , .. _ _ _ _ _ _ _ _ __


                                                                             !i'i f~J,'S'Y.,
                                                                                       ,t    \w< Sf'NY
                                                                                               L.     _I


JOHN VARVATOS ENTERPRISES, INC.,                                              iiI I .nnc··1
                                                                                     U •..J , ,..
                                                                                                 Jl\·,q:~·r,rr
                                                                                                    ·11.,. ~ 1
                                                                             11
                                                                             11 ELECTRONICALLY FILED

                          Defendant.                                         'I DOC #: ----
                                                                             !1DATE FILED:                       r_).
                                                                                                                        j   )
                                                                                                                        /1 ~bo
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

         As stated at the conference held on February 7, 2020, the Court will limit the parties'
presentation of their case to a certain number of hours for each side. Having examined the
pretrial materials, the Court believes that 11 hours for each side will be more than sufficient for
the parties to present their cases. This time limitation includes all matters occurring before the
jury (e.g., the opening statement by the party, direct of the party's own witnesses, cross of the
opposing party's witnesses). The limitation does not include closing arguments. We will
discuss at the end of the case time limitations for such arguments, if any. The time limitation
also does not include any discussions with the Court outside the jury's presence.

         The Courtroom will be open at 8:45 a.m. Other than the first day of trial, testimony will
start as soon as all jurors are present, which is expected to be between 9 :00 a.m. and 9: 15 a.m.
The Court will take a 15-minute break at 10:55 a.m. and will recess for lunch at 12:45 pm. Trial
will resume at 2:00 p.m. until 5:00 p.m., with a 20-minute break at about 3:20 p.m.

        On the first day of trial, February 24, 2020, proceedings will begin at 9:30 a.m. with
housekeeping matters. It is not expected that the jury venire will be available for voir dire until
10: 15 a.m. at the earliest.

         SO ORDERED.

Dated: February 18, 2020
       New York, New York
